Citation Nr: 1547474	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 22, 1988, for the award of service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

None (the representative appeared alone to present argument)


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a March 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In March 2008, the RO denied the Veteran's petition to reopen a claim for service connection for coronary artery disease.  During the pendency of the Veteran's appeal of that rating action, the RO conducted a review of the Veteran's file pursuant to orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  As a result of that review, the RO issued a June 2011 rating decision granting service connection for coronary artery disease, effective July 22, 1988; the Veteran appealed the assigned effective date.

In October 2015, the Veteran's representative appeared alone before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Based on a claim received on July 22, 1988, VA issued an October 1988 rating decision denying service connection for coronary artery disease.

2.  The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for coronary artery disease prior to July 22, 1988.

CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 1988, for the grant of service connection for coronary artery disease, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In a September 2007 letter, VA satisfied the VCAA duty to notify by advising the Veteran of the evidence necessary to reopen and substantiate a claim for service connection, of how VA determines ratings and effective dates, and of his and VA's respective duties for obtaining evidence.  Since the RO later granted service connection for coronary artery disease, statutory notice served its purpose and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was inadequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").   

VA also satisfied the duty to assist the claimant with the development of this claim by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes the Veteran's service records, VA treatment records, private treatment records, private legal records, lay statements, the October 2015 hearing transcript, and some Social Security Administration (SSA) records.  VA was unable to obtain all of the Veteran's SSA records, but it made appropriate attempts to obtain the records, notified the Veteran of those efforts, and afforded him an opportunity to submit any copies in his possession.  38 C.F.R. § 3.159(e); Stegall v. West, 11 Vet. App. 268 (1998).  Regardless, as the resolution of the Veteran's appeal is based on the lack of any communication with VA, prior to July 22, 1988, indicating intent to claim service connection for coronary artery disease, he is not prejudiced in the current appeal by the lack of any such SSA records.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); and see Golz v. Shinseki, 590 F.3d. 1317, 1321 (2010) (noting that VA only has a duty to obtain relevant SSA records).

In regard to the October 2015 hearing, the Court has held that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the 2015 hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that would help substantiate the claim.  Although the Veteran submitted additional evidence that remains un-reviewed by the RO, his authorized representative submitted an October 2015 waiver of RO review.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence obtainable by VA that is necessary for a fair adjudication of the claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Earlier Effective Date

On July 22, 1988, VA received a VA Form 21-526 ("Veteran's Application for Compensation or Pension") from the Veteran on which he identified "PTSD - 1988" as the basis for a claim for benefits.  In support of that claim, the Veteran submitted a September 1988 lay statement reporting chest pain as a symptom of posttraumatic stress disorder (PTSD) as well as private medical evidence documenting treatment for chest pain.  In response to the July 1988 claim and the Veteran's lay and evidentiary submissions, VA issued an October 1988 rating decision denying service connection for coronary artery disease as well as PTSD.  Although the RO subsequently granted service connection, effective July 22, 1988, the Veteran contends that he is entitled to an earlier effective date either because he filed an earlier claim or because records in his file show that he experienced coronary artery disease prior to 1988.

As the Veteran's case involves an effective date stemming from a presumptive grant of service connection for coronary artery disease due to herbicide exposure (see 38 C.F.R. § 3.309(e)), VA must apply the effective date rules required by the orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2015).  Pursuant to 38 C.F.R. § 3.816(c)(1) (2015):

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

Further, if the claim referred to in 38 C.F.R. § 3.816(c)(1) was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  38 C.F.R. § 3.816(c)(3) (2015).

The record does not reflect, and the Veteran does not allege, that he filed a claim within one year of his separation from service.  However, he has specifically alleged (see January 2013 VA Form 9) that a DAV representative assured him that "a claim had been filed in May 1985."  At the October 2015 hearing, his representative also stated that "VA has failed to recognize that [the Veteran] did file a claim in May 1985 for his heart condition through his Veterans service office."  See Board Hearing Tr. at 4.  Despite any communications between the Veteran and his representative in 1985, VA must receive a claim (38 C.F.R. § 3.816(c) (2015)) and the record does not reflect that VA received any claim, or expression of intent to file a claim, for coronary artery disease, prior to July 22, 1988.  

The Veteran, through his representative, has also contended that VA should award him an earlier effective date for coronary artery disease because "according to the Agent Orange Veteran Payment Program [the Veteran] became totally disabled on May 30th, 1985" (see Board Hearing Tr. 3) or because private medical records and/or SSA records show that he became disabled due to his coronary artery disease in 1985 (id. at 4).  However, the law requires that VA assign an effective date that is "the later of the date VA received the claim on which the prior denial was based or the date the disability arose."  38 C.F.R. § 3.816(c)(1) (2015) (emphasis added).  As a result, the subsequently submitted documentation that the Veteran participated in a private, non-VA, class action lawsuit (i.e. 'the Agent Orange Payment Program' (see In re "Agent Orange" Product Liability Litigation, 506 F. Supp. 762, 787-792 (E.D.N.Y. 1980), modified, 100 F.R.D. 718 (E.D.N.Y. 1983), mandamus denied, 725 F.2d 858 (2d Cir.), cert. denied, 465 U.S. 1067, 104 S. Ct. 1417 (1984))), was treated privately for, and determined by SSA to be disabled due to, his heart prior to 1988, does not provide a basis on which to grant an earlier effective date.  Moreover, the Board is not bound by decisions of the SSA.  Faust v. West, 13 Vet. App. 342, 356 (2000).



	(CONTINUED ON NEXT PAGE)


July 22, 1988 - the date VA received the claim that was the basis for the initial, October 1988, denial of service connection for coronary artery disease - is the earliest legally assignable effective date for the grant of service connection for that disability.  38 C.F.R. § 3.816(c) (2015).  


ORDER

An effective date earlier than July 22, 1988, for the award of service connection for coronary artery disease, is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


